 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JANAI MEEKS,                                    No. 2:19-cv-2514-KJM-KJN PS
12                       Plaintiff,                      ORDER
13            v.                                         (ECF No. 9)
14       NATASHA CHRONISTER, et al.,
15                       Defendants.
16

17           On December 13, Plaintiff filed a Complaint and accompanying motion to proceed in

18   forma pauperis (IFP).1 (ECF Nos. 1, 2). The Court granted the IFP request on January 29, 2020.

19   (ECF No. 4.) Presently before the Court is Plaintiff’s filing from February 14, 2020, entitled

20   “motion to appoint counsel,” which is a Form 24 from the Ninth Circuit Court of Appeals. (ECF

21   No. 9.) Therein, Plaintiff asserts she has moved to proceed IFP, and her case is a civil appeal or

22   petition for review. (Id.) This motion is construed as one to appoint counsel in the district court.

23           Any successful application for appointment of counsel must comply with criteria set forth

24   in Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301 (9th Cir. 1981). Before

25   appointing counsel to a plaintiff, the court must consider (1) plaintiff’s financial resources, (2) the

26   efforts already made by plaintiff to secure counsel, and (3) plaintiff’s likelihood of success on the

27
     1
      This matter proceeds before the undersigned pursuant to 28 U.S.C. § 636(c) and Local Rule
28   302(c)(21).
                                                     1
 1   merits. Id. at 1318. “The plaintiff has the burden of proof and must meet all three factors.”

 2   Reddy v. Precyse Sols. LLC, 2013 WL 2603413, at *1 (E.D. Cal. June 11, 2013) (citing Castner

 3   v. Colorado Springs Cablevision, 979 F.2d 1417, 1421 (10th Cir.1992)). Appointment of counsel

 4   is not a matter of right. See Ivey v. Bd. of Regents, 673 F. 2d 266 (9th Cir. 1982). Moreover,

 5   “counsel may be designated under section 1915(d) only in ‘exceptional circumstances’. . .

 6   [which] requires an evaluation of both ‘the likelihood of success on the merits [and] the ability of

 7   the petitioner to articulate [her] claims pro se in light of the complexity of the legal issues

 8   involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (cleaned up).

 9           Because Plaintiff has previously been granted IFP status, the Court finds the first

10   Bradshaw factor is met. However, the Court declines to appoint counsel based on the second and

11   third Bradshaw factors simply because Plaintiff’s filing provides no information on her efforts to

12   obtain counsel or her argument as to the likelihood of success on her merits. However, even if

13   Plaintiff could provide more information at this time, the third factor counsels against

14   appointment. Though the Court has granted Plaintiff IFP status and ordered service––finding her

15   Complaint potentially states claims—it is too soon in the litigation to tell whether Plaintiff can

16   succeed on the merits. Further, the Court sees no “exceptional circumstance” that would warrant

17   counsel to be appointed. The “exceptional circumstances” standard is met through evaluation of

18   the likelihood of success on the merits and the ability of plaintiffs to articulate their claims in light

19   of the complexity of the legal issues involved. Wilborn, 789 F.2d at 1331 (quoting Weygtandt v.

20   Look, 718 F.2d 952, 954 (9th Cir. 1983)). Not only is the ‘success on the merits’ prong deficient,
21   the Court sees no complex issues currently active. This case is still in its initial phase, and

22   Plaintiff has been given simple instructions to serve Defendants (which she may not have

23   completed yet). The Court therefore does not find this matter to be so complex as to warrant the

24   appointment of counsel.

25           Accordingly, it is HEREBY ORDERED that Plaintiff’s motion to appoint counsel (ECF

26   No. 9) is DENIED.
27   Dated: February 20, 2020

28
                                                         2
